Vendredi — 21 chaoual 1409 — 26 m

OUVERTURE
D'UNE SUCCURSALE
DE L'IOR.T, À SOUSSE

Cité C.N.RP.S.
Rue Ribat Tél. : (03)25.495

Sommaire

Lois

Loi n° 89-57 du 18 mai 1989 Ponant ra ratification de la convention, du cahier des charges e et leurs annexes relatifs au
permis « Metlaoui » me

Loi n° 89-58 du 18 mai 1989 portant ratification de la convention, du cahier des ?s charges et leurs annexes relatifs au
permis « Merzoug » .

Loi n° 89-59 du 18 mai 1989 portant ratification de la convention du cahier des sarges et leurs annexes relatifs au

permis « Amilcar » . 867
Décrets et Arrêtés
Premier Ministère
Arrêté du Premier ministre du 16 ma 1989 portant délégation de signature … den 867
Ministère de l'Intérieur
Décret n° 89-521 du 16 mai 1989 relatif aux omdas Drm . 867
Création d'un marché hebdomadaire DO:
Emprunt communal... . RE: :]

Arrêté des ministres de l'intérieur et du plan et des finances du 16 mai 1989 relatif aux indemnités allouées
aux OMdAS Deere 865

Ministère du Plan et des Finances

Nomination d'un chef de service o DS : … 868

Ministère de l'Economie Nationale

Arrêté du ministre de l'économie nationale du 17 mai 1989 portant homologation de la norme tunisienne

relative à la détermination du titre acetique du vinaigre . 868

Arrêté du ministre de l'économie nationale du 17 mai 1989 9 portant homologation d'une norme tunisienne

relative aux spécifications du vinaigre. . ue 869

Arrêlé du ministre de l'économie nationale du 17 mai 1989 relatif à un permis de recherches . 869
Ministère de l'Agriculture

Création d'associations d'intérêt collectif. 870
Ministère de l'Equipement et de l'Habitat

Arrêtés du ministre de l'équipement et de l'habitat du 17 mai 1989 portant délégation de signature... 870
Ministère de l'Education, de l'Enseignement Supérieur et de la Recherche Scientifique

Cessation de fonctions d'un chargé de mission 871

Arrêlés du ministre de l'éducation, de l' l'enseignement supérieur et de la recherche scientifique du 16 mai 1989

portant délégation de signature ne nn _ ae nee 871
Ministère du Transport

Décret n° 89-526 du 25 avril 1989 portant expropriation pour cause d'utilité publique au profit de l'Etat pour

être incorporées au domaine public des chemins de fer et affectées à la société nationale des chemins de fer

tunisiens des parcelles de terrain nécessaires à la rectification du tracé de la ane reliant Tunis à Kaläa

Khasba section Laxouet-Sidi Bou Rouis . nee nee : : .. 874

Liste des agents à promouvoir au grade d'ingénieur général …… 876

Liste des agents à promouvoir au grade d'ingénieur divisionnaire 876
Ministère de la Culture et de l'Information

Cessation de fonctions de chargés de mission 876
Ministère des Affaires Sociales

Décret n° 59-513 du 18 mai 1989 portant majoration des salaires dans le secteur non aarcoles régis par le

code du travail et non couverts par des conventions collectives. rnmenee 877

Décret n° 89-514 du 18 mai 1989 portant majoration des salaires minima des ouvriers agricoles à autres que

ceux payés au salaire minimum agricole garanti 877

Loi n° 89-57 du 18 mai 1989, portant ratification de la
convention, du cahier des charges et leurs annexes relatifs
au permis «Metlaoui» (1).

Au nom du peuple;
La chambre des députés ayant adopté,

Le Président de la République promulgue la loi dont la teneur
suit :

Article unique. — Sont ratifiés la convention, le cahier des
charges et leurs annexes relatifs au permis «Metlaoui» annexés à la
présente loi, signé à Tunis le 27 octobre 1988 entre l'Etat tunisien
d'une part, l'entreprise tunisienne d'activités pétrolières et la
société Shell-Tunirex d'autre part.

La présente loi sera publiée au Journal officiel de la République
tunisienne et exécutée comme loi de l'Etat.
Fait à Tunis, le 18 mai 1989

ZINE EL ABIDINE BEN ALI

(1) Travaux préparatoires :

Discussion ct adoption par la chambre des députés di
Discussion et adoption pau e des députés dans sa séance du

CE

Loi n° 89-58 du 18 mai 1989, portant ratification de la
convention, du cahier des charges et leurs annexes relatifs
au permis «Merzoug» (1).

Au nom du peuple;

La chambre des députés ayant adopté,

Le Président de la République promulgue la loi dont la teneur
suit :

Article premier. — Sont ratifiés la convention, le cahier des
charges et leurs annexes relatifs au permis «Merzoug» annexés à la
présente loi et signé à Tunis le 27 janvier 1989 entre l'Etat tunisien

d'une part, l'entreprise tunisienne d'activités pétrolières et la
société Fina Tunisienne d'exploration d'autre part.

Art. 2. — L'entreprise tunisienne d'activités pétrolières et la
société a Tunisienne d'exploration sont admises outre au
bénéfie des dispos: s spéciales instituées par le décret du 13
décembre 1948 relatif à la recherche et l'exploitation des

(0) Travaux préparatoires :

Discussion et adoption par la chambre des députés dans sa séance du
16 mai 1989.

me

866 Journal Officiel de la République Tunisienne — 26 mai 1989 N° 36

substances minérales du second groupe, aux dispositions prévues
par le décret-loi n° 85-9 du 14 septembre 1985 instituant des
dispositions spéciales concernant la recherche et la production des
hydrocarbures liquides et gazeux, ratifié par la loi n° 85-93 du 22
aovembre 1985 ct modifié par la loi n° 87-9 du 6 mars 1987.

La présente loi sera publiée au Journal officiel de la République
tunisienne et exécutée comme loi de l'Etat.

Tunis, le 18 mai 1989

ZINE EL ABIDINE BEN ALI

Loi n° 89-59 du 18 mai 1989, portant ratification de la
convention, du cahier des charges et leurs annexes relatits
au permis «Amilcar» (1).

Au nom du peuple:

La chambre des députés ayant adopté,

Le président de la République promulgue la loi dont la teneur
sui

Article premier. — Sont ratifiés la convention, le cahier des
charges et leurs annexes relatifs au permis «Amilcars annexés à la

(1) Travaux préparatoires :
Discussion et adoption par la chambre des députés dans sa séance du
16 mai 1989.

présente loi et signé à Tunis le 25 octobre 1988 entre l'Etat tunisien
d'une part, l'entreprise tunisienne d'activités pétrolières d'autre
part et la société Houston Oit And Minérals Of Tunisia d'autre
part.

Art. 2. — L'entreprise tunisienne d'activités pétrolières et la
société Houston Oil And Minérals Of Tunisia sont admises, outre
au bénéfie des dispositions spéciales instituées par le décret du 13
décembre 1948 relatif à la recherche et l'exploitation des subs-
tances minérales du second groupe, aux dispositions prévues par le
décret-loi n° 85-9 du 14 septembre 1985 instituant des dispositions
spéciales concernant la recherche et la production des hydrocar-
bures liquides et gazeux, ratifié par la loi n° 85-93 du 22 novembre
1985 et madifié par la loi n° 87-9 du 6 mars 1987.

La présente loi sera publiée au Journal officiel de la Rérublique
tunisienne et exécutée comme lôi dè. Etat.

Tunis, le 18 mai 1989

NE BEN ALI

PREMIER MINISTERE

DELEGATION DE SIGNATURE

Arrêté du premier ministre du 16 mal 1989, portant délégation
de signature

Le premier ministre:
Vu la loi n°688 du # mars 1968, portant organisation de la cour des

comptes. telle qu'elle a été modifiée par La loi n° 70-17 du 20 avril 1970:
Vu la loi n° 72-87 du 27 décembre 1972, portant loi de finances pour la

gestion 1973 et notamment son article 18:

Vu le décret n° 89-436 du 11 avril 1989, portant nomination de premier
ministre:

Vu k décret n° 89-439 du 14 avril 1989, portant nomination de Monsieur
Hassine Chérif, premier président de la cour des comptes:

Arrête ;

Article premier, — En application des dispositions de l'article 18
de la loi sus-visée n° 72-87 du 27 décembre 1972, Monsieur Hassine
Chérif, premier président de la cour des comptes est habilité à
signer par délégation du premier ministre tous les actes concernant
l'ordonnancement des recettes et des dépenses de ladite juridic-
tion.

Art. 2. — Le présent arrêté prend effet à compter du 14 avril
1989 et sera publié au Journal officiel de la République tunisienne.

Tunis, le 16 mai 1989

le Premier ministre
HEDI BACCOUCHE

MINISTERE DE L'INTERIEUR

OMDAS
Décret n° 89-521 du 16 mal 1989, relatif aux Omdas
Le Président de la République

Sur proposition du ministre de l'intérieur

Vu le decret du 21 juin 1956, portant organisation administrative du
territoire de la République tel qu'il a été modifié et complété par les textes
subséquents notamment par les lois 69-17 du 27 mars
juin 1975;

et n° 75-52 du 13

CT

Journal Officiel de la République Tunisienne — 26 mai 1989

Vu le décret n° 69-213 du 24 jui 1969, relatif aux chefs des secteurs des
délégations.

Vu l'avis du ministre du plan et des finances
Va l'avis du tribunal administratif.
Décrète :
Article premier. — Le omda est nommé par arrêté du ministre
de l'intérieur sur proposition du gouverneur de la région

Art. 2. — En application des dispositions des articles 26 et 27 de
la loi sus-visée n° 75-52 de 13 juin 1975. Le Omda apporte son

867
concours, sous l'autorité du délégué, aux différents services
administratifs, judiciaires ct financiers à l'effet de les aider dans
l'accomplissement de leurs missions. Il a en outre la charge de se

préoccuper des intérêts des citoyens de sa circonscription, de les
aider dans leurs relations avec l'administration et de les orienter
suivant les lois et les réglements en vigueur.

Le Omda a la qualité d'officier de police judiciaire dans la limite
de sa circonscription selon l’article 15 du code de procédure
pénale.

Art. 3. — Il a la qualité d’officier d'Etat civil dans sa
circonscription selon l'article 28 de la loi sus-visée 75-52 du 13 juin
1975.

Art. 4. — Le omda relève du délégué territorial.

Aït. 5. — Il perçoit durant l'exercice de ses fonctions une
indemnité à la charge du budget du ministère de l'intérieur, dont le
montant sera fixé par arrêté pris conjointement par les ministres
de l'intérieur et du plan et des finances. Lorsque le Omda à la
qualité de fonctionnaire de l'Etat ou d’employé de l’une des
institutions publiques à vocation économique ou sociale, il est
détaché auprès du ministère de l'intérieur et dans cette position il
continue, au lieu et place de ladite indemnité, à toucher ses
appointements et tous les avantages inhérents à son ancienne
fonction de son administration d'origine, comme si aucune
interruption n'était intervenue dans sa carrière.

Ant. 6. — Son abrogées toutes dispositions antérieures
contraires au présent décret et notamment le décret n° 69-213 du
24 juin 1969.

Art. 7. — Les ministres de l'intérieur et du plan et des finances
sont chargés, chacun en ce qui le concerne, de l'exécution du

présent décret qui sera publié au Journal officiel de la République
tunisienne.

Tunis le 18 mai 1989.
ZINE EL ABIDINE BEN ALI

MARCHE HEBDOMADAIRE

r décret n° 89-522 du 16 mal 1989

I est créé à Ouked Jaballah (délégation de la Chebba,
gouvernorat de Mahdia) un marché hebdomadaire qui se tiendra
k mardi.

EMPRUNT COMMUNAL
Par décret n° 89-523 du 16 mal 1989.

La commune de Tunis est autorisée à contracter un emprunt
auprès de la caisse de coopération des capitales et des villes
islamiques d'un montant de 100.000 $ US pour la sauvegarde et
l'aménagement de l’école Bir l'Ahjar.

Le remboursement de cet emprunt est fixé sur une période de 10
ans au taux d'intérêt de 100 $ US par mois.

Cet emprunt est gagé sur l’ensemble des recettes ordinaires de la
commune de Tunis.

INDEMNITES

Arrêté des ministres de l'intérieur et du plan et des finances
du 16 mai 1989, relatif aux indemnités allouées aux Omdas.

Les ministres de l'intérieur et du plan et des finances.

Vu le décret du 21 juin 1956. portant organisation administrative du
territoire de la République, ensemble les textes qui l'ont modifiés ou
complétés et notamment la loi n° 69-17 du 27 mars 1969:

Vu le décret n° 69-213 du 24 juin 1969 relatif aux omdas et notamment son
article 5.
Arrêtent :

Article premier. — Les omdas perçoivent une indemnité
mensuelle dont le montant est fixé à 130 dinars, soumise à retenue
pour pension.

Art. 2. — Les omdas perçoivent une indemnité de transport
mensuelle dont le montant est fixé à 30 dinars, soumise à retenue
pour pension.

Art. 3. — Sont abrogées toutes dispositions contraires au
présent arrêté, qui prend effet à compter du ler avril 1989.

Tunis, le 16 mai 1989

Le ministre de l'intérieur
CHEDLY NEFFATI
Le ministre du plan et de finances
MOHAMED GHANOUCHI
Vu
Le Premier ministre
HEDI BACCOUCHE

_MINISTERE DU PLAN ET DES FINANCES

NOMINATION

Par décret n° 89-524 du 17 mal 1989

Monsieur Habib Nahdi, ingénieur des travaux à la Régie nationale des tabacs et des allumettes (ministère du plan et des finances), est
chargé des fonctions de chef de service de la culture du tabac centre et sud.

MINISTERE DE L'ECONOMIE NATIONALE

NORMES TUNISIENNES

Arrêté du ministre de l'économie nationale du 17 mai 1989,
portant homologation de la norme tunisienne relative à la
détermination du titre acétique du vinaigre.

Le minisu.e de l’économie nationale

Vu la loi n° 70-26 du 19 mai 1970, relative aux modalités de Bxation des
prix et à la répression des infractions en matière économique:

Var a loi n° 2-06 ht 6 aout TON, relate
et notamment les articles 2, 4 et

mation € à la qualité

Vu le décret du 10 octobre 1919, sur la répression des fraudes:

Vu le décret n° 83-724 du 4 août 1983, fixant les c:
les modalités de leur élaboration et de leur diffus

égurics de normes et
me

Vu les résultats de l'enquête publique relative à la norme objet du présent
arrêté. annoncée au bulletin officiel de l'institut national de 1a normal
et de la propriété industrielle:

868 Journal Officiel de la République Tunisienne — 26 mai 1989

N° 36

Arrête :

Article premier. — Est homologuée la norme ci-après : NT
72.69 (1987) : vinaigre — détermination du titre acétique.

Art. 2. — La méthode d'analyse objet de la norme visée à
l'article premier constitue une méthode de référence à l'exclusion
de toute autre: il ne peut être tenu compte que des analyses
effectuées selon cette méthode.

An. 3.,— La norme prévue à l'article premier prend cffet un
mois après Le publication du présent arrêté au Journal officiel de la
Republique tunenne.

Ant. 4. — Les infractions aux dispositions du présent arrêté sont
coinstatées, poursuivies et réprimés conformément à la législation
en vigueur en matière de répression des fraudes.

Art. 5. — Le présent arrêté sera publié dans le partie officiel du
bulletin officiel de l'institut national de la normalisation et de la
propriété industrielle.

Tunis le 17 mai 1989

Le miniwre de l'économie nationale
MONCEF BELAID
Vu
Le Premier ministre
HEDI BACCOUCHE

Arrêté du ministre de l'économie nationale du 17 mal 1989,
portant homologation d'une norme tunisienne relative aux
spécifications du vinaigre.

re de l'économie nationale

Le mi

Vu la loi n° 70-26 du 19 mai 1970, relative aux modalités de fixation des
prix et à la répression des infractions en matière économique;

Vu la loi n° 82-66 du 6 août 1982, relative à la normalisation et à la qualité
et notamment les articles 2, 9 et 10:

Vu le décret du 10 octobre 1919. sur la répression des fraudes:

Vu le décret n° 83-724 du 4 août 19K3, fixant les catégories de normes et
kes modalités de leur élaboration ct de leur diffusion:

Vu ke décret n° 85-665 du 27 avril 198$, relatif au système de certification
de la conformité aux normes;

sultats de l'enquête publique relative à la norme objet du présent
voncée au bulletin officiel de l'institut national de La normalisation
et de la propriété industrielle:

Vu ke rapport du président directeur général de l'institut national de la
normalisation et de la propriété industrielle,

Arrête :

Anicle premier. — Est homologuéc la norme ci-après : NT
72.70 (I98X) : vinaigre — spécifications.

Ant. 2. — La norme visée à l'article premier est d'application
obligatoire pour les producteurs, les commerçants. les importa-
teurs, les exportateurs et les services publics.

Sous réserve des dérogations prévues par l'article 16 de la loi
sus-visée n° 82-66 du 6 août 1982 la référence à la norme citée à
l'aticle premier où la mention explicite de son application est
obligatoire dans les clauses, spécifications et cahiers des charges
des marchés passés par l'Etat, les conseils de gouvernorats les
communes. les établissements publics et les entreprises publiques.

An. 3. — Le vinaigre dont la norme est citée à l'article premier
est soumis au régime de la marque nationale de conformité aux
normes tel que prévu par le décret sus-visé n° K$-665 du 27 avril
19KS.

An. 4, — La norme prévue à l'article premier prend effet un
mois après la publication du présent arrêté au Journal officiel de ta
République tunisienne,

Ar. $. — Les infractions aux dispositions du présent arrêté sont
constatées poursuivies et réprimées conformément à la législation
en vigueur en matière de répression des fraudes,

N° 36

Art. 6. — Le présent arrêté sera publié dans la partie officielle
du bulletin officiel de l'institut national de la normalisation et de la
propriété industrielle.

Tunis le 17 mai 1989

Le minisire de l'économie nationale
= L MONCEF BELAID
Vu
Le Premier ministre
HEDI BACCOUCHE

PERMIS DE RECHERCHE

Arrêté du ministre de l'économie nationale du 17 mai 1989,
portant extension de la période du 1er renouvellement du
permis de recherche de substances minérales du second
groupe dit permis «Kirchaou».

Le ministre de l’économie nationale

Vu le décret du 13 décembre 1948 institutant des dispositions spéciales
pour faciliter la recherche et l'exploitation des substances minérales du 2ème
groupe, ensemble les textes qüi l'ont modifié ou complété;

Vu le décret du ler janvier 1953 sur les mines;

Vu la loi n° 82-53 du d juin 1982, portant approbation de la convention du
cahier des charges et leurs annexes signés à Tunis le 9 octobre 1980 entre
l'Etat tunisien d'une part, l'entreprise tunisienne d'activités pétrolières
(ÆTAP) et Elf-Aquitaine Tunisie d'autre part:

Vu la loi n° 85-93 du 22 novembre 1985 ratifiant le décret-loi n° 85-9 du 14
septembre 1985 instituant des dispositions spéciales concernant la recherche
et l'exploitation des hydrocarbures liquides et gazeux;

Vu la loi n° 87-9 du 6 mars 1987, portant amendement du décret-loi
Sus-Visé;

Vu le décret n° 86-200 du 7 février 1986, portant composition et
fonctionnement du comité consultatif des hydrocarbures;

Va l'arrêté du 29 avril 1981, portant institution du permis de recherche
«Kirchaou»;

Vu l'arrêté du 12 octobre 1983, portant cession partielle des droits et
obligations d'Elf-Aquitaine Tunisie au profit du Murphy; Canam et Petrex:

Vu la lettre en date du 7 mai 1985 par laquelle Murphy et Canam ont
notifié leur décision de se retirer du permis;

Vu l'arrêté du 8 septembre 1986, portant premier renouvellement du
permis sus-visé au profit de l'ETAP. Elf-Aquitaine Tunisie et Petrex:

Vu l'arrêté du 5 janvier 1987 portant admissi
bénéfice des dispositions du décret- :

Vu l'arrêté du 28 août 1987, portant cession partielle des droits et
obligations détenus dans le permis «Kirchaou» par Elf-Aquñaine Tunisie au
profit de Petrex;

Vu l'arrêté du 31 décembre 1987, portant extension de la période de
validité du 1er renouvellement du permis;

Vu la lettre du ler août 1988 par laquelle la société Petrex a notitifé la
cession de tous ses droits et obligations dans le permis «Kirchaou» à sa
société mère AGIP (AFRICA);

Vu la demande déposée le 24 février 1989 à la direction générale des
mines, demande par laquelle les sociétés ETAP, Elf-Aquitaine Tunisie et
AGIP demandent une extension de six mois de la’ période de validité du 1er
renouvellement du permis sus-visé;

Vu l'avis favorable émis par le comité consultatif des hydrocarbures lors
de sa réunion du 8 mars 1989:

Vu le rapport du directeur général de l'énergie.
Arrête :
Article unique. — Est accordé une extension de six mois de la

durée de la période du 1er renouvellement du permis du recherche
de substances minérales du 2ème groupe dit permis «Kirchaou».

Suite à cette extension la période de validité du Ler renouvelle-
ment arrivera à échéance le 7 novembre 1989.

Tunis, le 17 mai 1989

Le ministre de l'économie nationale
MONCEF BELAID
VU
Le Premier ministre
HEDI BACCOUCHE

D

Journal Officiel de la République Tunisienne — 26 mai 1989 869

MINISTERE DE L'AGRICULTURE

ASSOCIATION D'INTERET COLLECTIF
Par arrétés du ministre de l’agricuiture du 17 mai 1989 :

Il est créé une association d'intérêt collectif à El Hamed de la
délégation de Dahmani du gouvernorat du Kef, ayant pour objet
l'exploitation du système d'eau potable de ladite localité

Il est créé une association d'intérêt collectif à Scmmana de La
délégation du Kef du gouvernorat du Kef, ayant pour objet
l'exploitation du système d’eau potable de ladite localité.

Il est créé une association d'intérêt collectif à Bechaïer de la
délégation de Dahmani du gouvernorat du Kef, ayant pour objet

l'exploitation du système d'eau potable de ladite localité.

H est créé une association d'intérêt collectif à Saf-Saf de la
délégation de Kalaât Senan du gouvernorat du Kef, ayant pour
objet l'exploitation du système d’eau potable de ladite localité.

IL est créé une association d'intérêt collectif à Rafahia de la
délégation de Dahmani du gouvernorat du Kef, ayant pour objet
l'exploitation du système d'eau potable de ladite localité.

Le gouverneur du Kef président du groupement d'intérêt
hydraulique est chargé de l'exécution des présents arrêtés.

MINISTERE DE L'EQUIPEMENT ET DE L'HABITAT

DELEGATION DE SIGNATURE

Arrêté du ministre de l'équipement et de l'habitat du 17 mai
1989 portant délégation de signature.

Le ministre de l'équipement et de l'habitat:

Vu le décret n° 75-384 du 17 juin 1975, autorisant les ministres et
secrétaires d'Etat à déléguer leur signature;

Vu le décret n° 88-1413 du 22 juillet 1988 portant organisation du
ministère de l'équipement et de l'habitat:

Vu Le décret n° #8 du 3 janvier 19R9 portant nomination de Monsieur
Mahmoud Darragi en qualité de directeur des affaires financières:

Vu le décret n°9437 du 11 avril [989 portant nomination des membres
du pouvernement:

Arrête :

Article premier. — Conformément au paragraphe deux de
l'article Ler du décret sus-visé n° 75-384 du 17 juin 1975, Monsieur
Mahmoud Darragi directeur des affaires financières est habilité à
signer, par délégation du ministre de l'équipement et de l'habitat
tous Les actes entrant dans le cadre de ses attributions à l'exception
des textes à caractère régiementaire.

Art. 2. — Monsieur Mahmoud Darragi est autorisé à sous-
déléguer sa signature à des agents des catégories «A» et «B» placés
é dans les conditions fixées à l'article deux du
décret sus-visé n° 75-84 du 17 juin 1975.

Art. 3. — Le présent arrêté sera publié uu Journat Officiel de la
République tunisienne.

Tunis, le 17 mai 1989.
Le ministre de l'équipement ct de l'habitat
ALMED FRIAA
vu
Le Premier ministre
HEDI BACCOUCHE

Arrêté du ministre de l'équipement et de l'habitat du 17 mai
1989 portant délégation de signature.

Le ministre de l'équipement et de l'habitat:
n° 78.4 du 17 juin 197$. autorisant kes ministres et
ut à déléguer leur signature:

Vu le décret n° ##-1413 du 22 juillet .I$8K portant organisation du
ministère de l'équipement et de l'habit

Vu le décret n° 89-6 du 3 janvier 1989 portant nomination de Monsieur
Fathi Ennaïfer en qualité de chargé de mission pour exercer les fonctions de
directeur de l'aménagement du territoire et de l'urbanisme;

Vu le décret n° 89-437 du 11 avril 1989 portant nomination des membres
du gouvernement:

Arrête :

Article premier. — Conformément au paragraphe deux de
l'article ler du décret sus- is n°

Art. 2. — Monsieur Fathi Ennaïfer est
sa signature à des agents des catégorie
autorité dans les conditions fixées à |
sus-visé n° 75-384 du 17 juin 1975.

Art. 3. — Le présent arrêté sera publié au Journal Officiel de la
République tunisienne.

Tunis, le 17 mai 1989.

ke deux du décret

Le ministre de l'équipement et de l'habitat
ALMED FRIAA
vu
Le Premier minidre
HEDI BACCOUCHI

Arrêté du ministre de l'équipement et de l'habitat du 17 mai
1989 portant délégation de signature.

Le ministre de l'équipement et de l'habitat;
Vu le décret n° 75-384 du 17 juin 1975, autorisant les ministres et

secrétaires d'Etat à déléguer leur signature;

Vu le décret n° 88-1413 du 22 juillet 1988 portant organisation du
ministère de l'équipement et de l'habitat;

Vu le décret n° 89-69 du 3 janvier 1989 portant nomination de Monsieur
Abderrahmen Chida en qualité de directeur des affaires administratives;

Va le décret n° 89-437 du 11 avril 1989 portant nomination des membres:
du gouvernement;

Arrête :
Atticle premier. — Conformément au paragraphe deux de

l’article 1er du décret sus-visé n° 75-384 du 17 juin 1975, Monsieur
Abderrahmen Chida directeur des affaires administratives est

CES

N° 36

870

Journal Officiel de la République Tunisienne — 26 mai 1989

habilité à signer, par délégation du ministre de l'équipement et de
l'habitat tous les actes entrant dans le cadre de ses attributions à
l'exception des textes à caractère réglementaire.

Art. 2. — Monsieur Abderrahmen Chida est autorisé à
sous-déléguer sa signature à des agents des catégories «A» et «B»
placés sous on autorité dans les conditions fixées à l'article deux du
décret sus-visé n° 75-384 du 17 juin 1975.

Art. 3. — Le présent arrêté sera publié au Journal Officiel de la
République tunisienne.

Tunis, le 17 mai 1989.

Le ministre de l'équipement et de l'habitat
AHMED FRIAA
vu
Le Premier ministre
HEDI BACCOUCHE

Arrêté du ministre de l'équipement et de l'habitat du 17 mai
1989 portant délégation de signature.

Le ministre de l'équipement et de l'habitat;

Vu le décret n° 75-384 du 17 juin 1975, autorisant les ministres et
secrétaires d'Etat à déléguer leur signature;

Vu le décret n° 88-1413 du 22 juillet 1988 portant organisation du
ministère de l'équipement et de l'habitat:

Vu le décret n° 88-179 du 6 février 1989 portant nomination de Monsieur
Slaheddine Belaid en qualité de chargé de mission pour exercer les fonctions
de directeur des ponts et chaussées avec rang et avantage de directeur
général d'administration centrale:

Vu le décret n° 89-437 du 11 avril 1989 portant nomination des membres
du gouvernement;

Arrête :

Article premier. — Conformément. au paragraphe deux de
Particle 1er du décret sus-visé n° 75-384 du 17 juin 1975, Monsieur
Slaheddine Belaïd chargé de mission pour occuper l'emploi de
directeur général des ponts et chaussées est habilité à signer, par
délégation du ministre de l'équipement et de l'habitat tous Les
actes entrant dans le cadre de ses attributions à lexception des
textes à caractère réglementaire.

Art. 2. — Monsieur Slaheddine Belaïd est autorisé à sous-
déléguer sa signature à des agents des catégories «A» et «B» placés
sous son autorité dans les conditions fixées à l'article deux du
décret sus-visé n° 75-384 du 17 juin 1975.

Art. 3. — Le présent arrêté sera publié au Journal Officiel de la
République tunisienne.

Tunis, le 17 mai 1989.

Le ministre de l'équipement et de l'habitat
AHMED FRIAA
VU
Le Premier ministre
HEDI BACCOUCHE

Arrêté du ministre de l'équipement et de l'habitat du 17 mai
1989 portant délégation de signature.

Le ministre de l'équipement et de l'habitat;

Vu le décret n° 75-384 du 17 juin 1975, autorisant les ministres et
secrétaires d'Etat à déléguer leur signature:

Vu le décret n° 88-1413 du 22 juillet 1988 portant organisation du
ministère de l'équipement et de l'habitat;

Vu le décret n° 88-1929 du 18 novembre 1988 portant nomination de
Monsieur Abdeljelil Hamrouni en qualité de directeur général des bâti-
ments civils:

Vu le décret n° 89-437 du 11 avril 1989 portant nomination des membres
du gouvernement;

Arrête :

Article premier. — Conformément au paragraphe deux de
l’article 1er du décret sus-visé n° 75-384 du 17 juin 1975, Monsieur
Abdejlil Hamrouni directeur général des bâtiments civils est
habilité à signer, par délégation du ministre de l'équipement et de
l'habitat tous les actes entrant dans le cadre de ses attributions à
l'exception des textes à caractère réglementaire.

Ant. 2. — Monsieur Abdeljelil Hamrouni est autorisé à
sous-déléguer sa signature à des agents des catégories «A» et «B»
placés sous son autorité dans les conditions fixées à l'article deux
du décret sus-visé n° 75-384 du 17 juin 1975.

Art. 3. — Le présent arrêté sera publié au Journal Officiel de la
République tunisienne.

Tunis, le 17 mai 1989.

Le ministre de l'équipement et de l'habitat
AHMED FRIAA
vu
Le Premier ministre
HEDI BACCOUCHE

MINISTERE DE L'EDUCATION, DE L'ENSEIGNEMENT SUPERIEUR ET DE LA RECHERCHE SCIENTIFIQUE

CESSATION DE FONCTIONS
Par décret n° 89-525 du 18 mai 1989 :

Monsieur Abdelhamid Slama maître assistant de l'enseignement
supérieur chargé de mission occupant l'emploi de chef de cabinet
du ministre de l'enscignement supérieur et de la recherche
fique est déchargé de ses fonctions à compter du 20 avril

DELEGATION DE SIGNATURE

Arrêté du ministre de l'éducation, de l’enseignement supé-
rieur et de La recherche scientifique du 16 mai 1989 portant
délégation de signature.
Le ministre de l'éducation, de l'enseignement supérieur et de la
recherche scientifique
Vu la Hoi n° 3112 du 12 décembre 1983 portant statut général des

peronnel de l'État, des collectivités publiques locales et des établissements
publics à caractère administratif;

D

N° 36

Vu le décret n° 75-384 du 17 juin 1975 autorisant les ministres et
secrétaires d'Etat à déléguer leur signature:

Va le décret n° 89-437 du 11 avril 199 portant nomination des membres
du gouvernement;

au ministère de l'éducation, de
scientifique:

‘emeignement et de Hi recherche

Arrête :

Aïticle premier. — Conformément aux dispe
paragraphe 2 de l'article premier du décret si
17 juin 1975 Monsieur Ismaïl Khélil inspecteur des services
financiers chargé des fonctions de sous directeur des affaires
financières est autorisé à signer par délégation du ministre de
l'éducation, de l'enseignement supérieur et de la recherche
scientifique, tous les actes entrant dans le cadre de ses attributions
à l'exception des actes à caractère réglementaire.

À Joumal Officiel de la République Tumsienne — 26 mai 1989 871

ent arrêté prend effet à compter du 11 avril
au Journal Officiel de la République

tunienne
Tunis, le 16 mai 1989.

Le ministre de l'éducation,
de l'enseignement supérieur
et de la recherche scientifique
MOHAMED CHARFI
vu
Le Premier ministre
HEDI BACCOUCHE

Arrêté du ministre de l'éducation, de l'enseignement supé-
rieur et de la recherche scientifique du 16 mal 1989 portant
délégation de signature.

Le ministre de l'éducation, de l'enseignement supérieur et de la
recherche scientifique:

Vu la loi n° 83-112 du 12 décembre 1983 portant statut général des
personnels de l'Etat. des collectivités publiques Locales et des établissements
publics à caractère administratif;

Vu le décret n° 75-384 du 17 juin 1975 autorisant les ministres ct
scerétaires d'Etat à déléguer leur signature:

Vu le décret n° 89-437 du 11 avril 199 portant nomination des membres
du gouvernement:

Vu ke décret n° K#-1127 du 11 juin 1988 chargeant Madame Mongia
Bouchahoua née Chihi professeur de l'enseignement secondaire des
fonctions de sous-directeur du personnel au ministère de l'enseignement
superieur et de la recherche scientifique:

Arrë

Article premier. — Conformément aux dispositions du
paragraphe_2 de l’article premier du décret sus-visé n° 75-384 du
17 juin 19% Madame Mongia Bouchahoua née Chihi sous-
directeur du personnel est autorisée à signer par délégation du
re de l'éducation. de l'enseignement supéricur ct de la
recherche scientifique. tous les actes entrant dans le cadre de ses
ns à l'exception des actes à caractère réglementaire.

An. 2. — Le présent arrêté prend effet à compter du 11 avril
19KO et sera publié au Journal Officiel de fa République
dunisrene

Tunis. le 16 mai 1989.

Le ministre de l'éducation.
de Fenscignement supérieur
et de ke recherche scientilique
MOHAMED CHARF!

VU
Le Premier ministre
HEDI BACCOUCHE

Arrêté du ministre de l'éducation, de l'enseignement supé-
rieur et de la recherche scientifique du 16 mai 1989 portant
délégation de signature.

Le ministre de l'éducation, de l'enseignement supérieur et de la
recherche scientifique;

Vu la Joi n° 83-112 du 12 décembre 1983 portant statut général des
personnels de l'Etat, des collectivités publiques locales et des établissements
publics à caractère administratif; ‘

Vu le décret n° 75-384 du 17 juin 1975 autorisant les ministres et
secrétaires d'Etat à déléguer leur Signature;

Vu Le décret n° 89-437 du 11 avril 1989 portant nomination des membres
du gouvernement:

Vu le écret n° 85-142 du 17 septembre 1985 chargeant Monsieur
Mohamed Faouzi Bel Hédi architecte principal des fonctions de saus-
directeur des études techniques et du suivi au ministère de l'enseigement
supérieur et de la recherche scientifique;

eeOeOCOCTET

872 ÿ

Journal Officiel de la République Tunisienne — 26 mai 1989

Arrête :

Article premier. — Conformément aux dispositions du
paragraphe 2 de l’article premier du décret sus-visé n° 75-384 du
17 j 1975 Monsieur Mohamed Faouzi Bel Hédi architecte
principal chargé des fonctions de sous-directeur des études
techniques et du suivi est autorisé à signer par délégation du
ministre de l'éducation, de l'enseignement supérieur et de la
recherche scientifique, tous les actes entrant dans le cadre de ses
attributions à l'exception des actes à caractère réglementaire.

Art. 2. — Le présent arrêté prend effet à compter du 11 avril
1980 et sera publié au Journal Officiel de la République
tunisienne.

Tunis, le 16 mai 1989.

Le ministre de l'éducation,
de l'enseignement supérieur
et de la recherche scientifique
MOHAMED CHARFI
vu
Le Premier ministre
+ HEDI BACCOUCHE

Arrêté du ministre de l'éducation, de l’enseignement supé-
rieur et de là recherche scientifique du 16 mal 1989 portant
délégation de signature.

Le ministre de l'éducation, de l’enseignement supérieur et de la
recherche scientifique:

Vu la loi n° 83-112 du 12 décembre 1983 portant statut général des
personnels de l'Etat, des collectivités publiques locales et des établissements
publics à caractère administratif,

Vu le décret n° 75-384 du 17 juin 1975 autorisant les ministres et
secrétaires d'Etat à déléguer leur signature:

Vu le décret n° 89-437 du 11 avril 1989 portant nomination des membres
du gouvernement:

Vu le décret n° 88-419 du 22 mars 1988 chargeant Monsieur Mustapha
Zghal professeur de l'enseignement supérieur des fonctions de directeur des
affaires estudiantines au ministère de l'éducation, de l'enseignement et de la
recherche scientifique à compter du 26 novembre 1987;

Arrête :

Article premier. — Conformément aux dispositions du
paragraphe 2 de l’article premier du décret sus-visé n° 75-384 du
17 juin 1975 Monsieur Mustapha Zghal professeur de l'enseigne-
ment supérieur chargé des fonctions de directeur des affaires
éstudiantines est autorisé à signer par délégation du ministre de
l'éducation, de l'enseignement supérieur et de la recherche
scientifique, tous les actes entrant dans le cadre de ses attributions
à l'exception des actes à caractère réglementaire.

Art. 2. — Le présent arrêté prend effet à compter du 11 avril
1989 et sera publié au Journal Officiel de la République
tunisienne.

Tunis, le 16 mai 1989.

Le ministre de l'éducation.
de l'enseignement supérieur
et de la recherche scientifique
MOHAMED CHARFI

VU
Le Premier ministre
HEDI BACCOUCHE

N° 36

Arrêté du ministre de l'éducation, de l’enseignement supé-
rieur et de la recherche scientifique du 16 mal 1989 portant
délégation de signature.

Le ministre de l'éducation, de l'enseignement supérieur et de la
recherche scientifique;

Vu la loi n° 83-112 du 12 décembre 1983 portant statut général des
personnels de l'Etat, des collectivités publiques locales et des établissements
publics à caractère administratif:

Vu le décret n° 75-384 dû 17 juin 1975 autorisant Les mi
secrétaires d'Etat à déléguer leur signature: ‘

Vu le décret n° 89-437 du 11 avril 1989 portant nomination des membres
du gouvernement;

Vu le décret n° 88-1212 du 27 juin 1988 chargeant Monsieur Belgacem
Baccar professeur de l'enseignement supérieur des fonctions de directeur de
la recherche scientifique et technique au ministère de l'enscignement
supérieur et de la recherche scientifique à compter du 28 novembre 197:

stres ct

Arrête *

Article premier. — Conformément aux dispositions du
paragraphe 2 de l'article premier du décret sus-visé n° 75-384 du
17 juin 1975 Monsieur Belgacem Baccar professeur de
l'enseignement supérieur chargé des fonctions de directeur de la
recherche scientifique et technique st autorisé à signer par
délégation du ministre de l'éducation, de l'enseignement supérieur
et de la recherche scientifique, tous les actes entrant dans le cadre
de ses attributions à l'exception des actes à caractère réglemen-
taire.

Ant. 2. — Le présent arrêté prend effet à compter du 11 avril
1980 ei sera publié au Journal Officcl de la République
Tunisienne.

Tunis. le 16 mai 1989,

Le ministre de l'éducation.
de l'enscignement supérieur
et de la recherche scientifique
MOHAMED CHARFI
VU
Le Premier ministre
HEDI BACCOUCHE

Arrêté du ministre de l'éducation, de l'enseignement supé-
rieur et de la recherche sclentifique du 16 mal 1989 portant
délégation de signature.

Le ministre de l'éducation, de l'enseignement supérieur et de la
recherche scientifique;

Vu la loi 112 du 12 décembre 1983 portant statut général des
personneh de l'Etat, des collectivités publiques locales et des établissements
publics à caractère ‘administrati
Vu le décret n° 75-384 du 17 juin 1975 autorisant les ministres et
secrétaires d'Etat à déléguer leur signatu
Vu le décret n° 89-437 du 11 avril 199 portant nomination des membres

du gouvernement:
Vu Le décret n° 88-1211 du 27 juin 1984 chargeant Monsicur Slaheddine
Muntacer cunsciller des services publics des fonctions d'inspecteur principal
tratif au ministère de l'enseignement supérieur ct de la recherche

- — Conformément aux dispositions du
paragraphe 2 de l’article premier du décret sus-visé n° 75-384 du
17 juin 1975 Monsieur Slaheddine Montacer conseiller des
services publics chargé des fonctions d'inspecteur principal
administratif est autorisé à signer par délégation du ministre de
l'éducation de l'enseignement supérieur et de la recherche
scientifique, tous les actes entrant dans. le cadre de ses attributions
à l'exception des actes à caractère réglementaire.

Ant. 2. — Le pré
1989 et sera pu
tunisienne.

Tunis, le 16 mai 1989.

ne arrété prend effet à compter du DE avril
au Journal Officiel de la République

Le ministre de l'éducation,
de l'enseignement supérieur
et de Ia recherche scientifique
MOHAMED CHARFI
vu
Le Premier ministre
HEDI BACCOUCHE

Arrêté du ministre de l'éducation, de l'enseignement supé-
rieur et de la recherche scientifique du 16 mai 1989 portant
délégation de signature.

Le ministre de l'éducation, de l’enseignement supérieur et de la
recherche scientifique:

Vu la loi n° 83-112 du 12 décembre 1983 portant statut général des
personnels de l'Etat, des collectivités publiques locales et des établissements
publics à caractère administratif:

Vu le décret n° 75-384 du 17 juin 1975 autorisant les ministres et
secrétaires d'Etat à déléguer leur signature:

Vu le décret n° 89-437 du 11 avril 1989 portant nomination des membres
du gouvernement:

Vu le décret n° 88-1854 du 31 octobre 1988 chargeant Monsieur Béchir
Chabab Tekari maître de conférences des fonctions de directeur de
l'enseignement supérieur avec rang et avantages de directeur général
d'administration centrale au ministère de l'enseignement supérieur el de la
recherche scientifique à compter du ler actobre 1988;

Arrête :

Article premier. — Conformément aux dispositions du
paragraphe 2 de l’article premier du décret sus-visé n° 75-384 du
17 juin 1975 Monsieur Béchir Chabab Tekari maître de confé-
rences chargé des fonctions de directeur de l'enseignement
supérieur est autorisé à signer par délégation du ministre de
l'éducation, de l'enseignement supérieur et de la recherche
scientifique, tous les actes entrant dans le cadre de ses attributions
à l'exception des actes à caractère réglementaire,

Art. 2. — Le présent arrêté prend effet à compter du 11 avril
1989 et sera publié au Journal Officiel de la République
tunisienne.

Tunis, le 16 mai 1989.

Le ministre de l'éducation,
de l'enseignement supérieur
et de la recherche scientifique
MOHAMED CHARFI
VU
Le Premier ministre
HEDI BACCOUCHE

Arrêté du ministre de l'éducation, de l'enseignement supé-
rieur et de la recherche scientifique du 16 mai 1989 portant
délégation de signature.

Le ministre de l'éducation. de l'enseignement supéri
recherche scientifiqu

Vu la loi n° 83-11? du 12 décembre 1083 porta
personnels de l'Etat
publics à caractère salu
Vu le décret n° 75-344 du
secrétaires d'Etat à déléguer ke
Vu le décret n° 89-437 du 11 a"
du gouvernement;

Vu le décret n° 82.31 du & jamur WNS chargeant Monseur Ta
Ferjani administrateur des fonctions se vots-« de ka gestion
équipements du matériel et de Li mantenance au minister de
l'enseignement supérieur ct de La sherhe séicntitique.

plant nomma des membres

D

N° 36

Journal Officiel de la République Tunisienne — 26 mai 1989 873

Arrête :

Article premier. — Conformément aux dispositions du
paragraphe 2 de l'article premier du décret sus-visé n° 75-384 du
17 juin 1975 Monsieur Tahar Ferjani administrateur chargé des
fonctions de sous-directeur de la gestion des équipements, du
matériel et de la maintenance est autorisé à signer par délégation
du ministre de l'éducation de l'enseignement supérieur et de la
recherche scientifique. tous les actes entrant dans le cadre de ses
atributions à l'exception des actes à caractère réglementaire.

An. 2. — Le présent arrêté prend effet à compter du 11 avril
1989 et sera publié au Journal Officict de li Répablique
tunisienne,

Tunis, le 16 mai 1989.
Le ministre de l'éducation,
de l'enseignement supérieur
et de la recherche scientifique
vu MOHAMED CHARFI
Le Premier ministre
HEDI BACCOUCHE

Arrêté du ministre de l'éducation, de l'enselgnement supé-
rieur et de la recherche scientifique du 16 mal 1989 portant
délégation de signature.

Le ministre de l'éducation. de l'enseignement supérieur et de la
recherche scientifique;

Vu la loi n° 83-112 du 12 décembre 1983 portant statut général des
personnels de l'Etat, des collectivités publiques locales et des établissements
publics à caractère ‘administrat

Vu le décret n° 75-384 du 17 juin 1975 autorisant les ministres et
secrétaires d'Etat à déléguer leur signature;

Vu le décret n° 89-437 du 11 avril 1989 portant nomisation des membres
du gouvernement:

Vu le décret n° 88-422 du 22 mars 1988 chargeant Monsieur Noîmane
Ghodhbane professeur de l'enseignement supérieur des fonctions de
sous-directeur des relations extérieures au ministère de l'enseignement
supérieur et de la recherche scientifique;

Arrête :

Article premier. — Conformément aux dispositions du
paragraphe 2 de l’article premier du décret sus-visé n° 75-384 du
17 juin 1975 Monsieur Noâmane Ghodhbane professeur de
l'enseignement supérieur chargé des fonctions de sous-directeur
des relations extérieures est autorisé à signer par délégation du
ministre de l'éducation, de l'enseignement supérieur et de la
recherche scientifique, tous les actes entrant dans le cadre de ses
attributions à l'exception des actes à caractère réglementaire.

Art. 2. — Le présent arrêté prend effet à compter du 11 avril
1980 ct sera publié au Journal Officiel de la République
tunisienne.

Tunis, le 16 mai 1989.

ut de ke recherche scientifique
MOHAMED CHARFI
vu
Le Premier ministre
HEDI BACCOUCHE

MINISTERE DU TRANSPORT

EXPROPRIATION

Décret n° 89-526 du 25 avril 1989 portant expropriation pour
cause d'utilité publique au profit de l'Etat pour être incorpo-
rées au domaine public des chemins de fer et affectées à la
société nationale des chemins de fer tunisiens des parcelles
de terrain nécessaires à la rectification du tracé de la ligne
rellant Tunis à Kalaä Khasba Section Lakhouet-Sidi Bou
Rouis.

Le Président de la République:

Vu la loi n° 69-31 du 9 mai 1969 portant approbation des statuts de la
société nationale des chamins de fer tunisiens:

Vu la loi n° 76-85 du 11 août 1976 portant refonte à la législation relative
à l'expropriation pour cause d'utilité publique;

Sur proposition du ministre du transport:

Vu l'avis des ministres de l'intérieur ct du plan et des finances

Décrète :

Article premier, — Sont expropriées pour cause d'utilité
publique au profit de l'Etat pour être incorporées au domaine
public des chemins de fer et affectées à la société nationale des
chemins de fer tunisiens, les parcelles de terrain nécessaires à la
rectification du tracé de la ligne reliant Tunis à Kalaâ Khasba,
Section comprise entre Lakhouet et Sidi Bou-Rouis, indiquées
dans le tableau ci-dessous et colorés en bleu sur les plans annexés
au présent décret :

Ne Ne des Nature Superficie
des parcelles Situation N° du T.F. du approximative Noms et prénoms des présumés tels
parcelles sur le plan terrain aexproprierenm2

1 1 Sidi-Bou-Rouis 170287 Grandes 8228 Héritiers Ali Ben Sghaïer Chérif, Sadok, Noureddine,

(partie) cultures Malika, Zina, Arbia et sa veuve Habiba Bent Khédhiri
Chérif
2 2 Sidi-Bou-Rouis 170287 Grandes 4395 Héritiers Hassen Chérif : Salah, Tahar, Lakhdar
cultures

3 3 Sidi-Bou-Rouis Sans titre Grandes 3210 Mohamed Ben Nasr Zakraoui El Ayari

(partie) cultures

874

Journal Officiel de la République Tunisienne — 26 mai 1989

N° 36

N° U Nrdes Nature Superficie

des parcelles Situation N° du T.F. Au approrimative Noms et prénoms des présumés tels
parcelles sur le plan terrain Aexproprier en m2

4 4 Sidi-Bou-Rouis Sans titre Grandes 1101 Mohamed Ben Nasr Zakraoui El Ayari
(partie) cultures

5 5 Sidi-Bou-Rouis Sans titre Grandes 2283 Béchir Ben Amor Daïkhi
(partie) cultures

6 6 Sidi-Bou-Rouis Sans titre Grandes @s Mohamed Salah Ben Amor Daïkhi
(partie) cultures

7 7 Sidi-Bou-Rouis Sans titre Grandes 792 Héritiers Salah Ben B’Hir Daïkhi
(partie) cultures Ayachi, Romdhana, Ferjani, Oum Es-Saâd et Messouda

veuves Salah Ben B'Hir Daïkhi

8 8 Sidi-Bou-Rouis Sans titre Grandes 731 Saäd Ben Abdelmajid Daïkhi
(partie) cultures

9 9 Sidi-Bou-Rouis Sans titre Grandes 552 Hamed Ben Balgacem Ben Hadj Abdallah Daïkhi
(partie) cultures

10 10 Sidi-Bou-Rouis Sans titre Grandes 809 HFaïedh Ben Tijani Daïkhi
(partie) cultures

it il Sidi-Bou-Rouis Sans titre Grandes 1103 Mouldi Ben Bouaziz Ben Hadj Ali Daïkhi
(partie) cultures

12 12 Sidi-Bou-Rouis Sans titre Grandes 900 Slimène Ben Hadj Ali Daïkhi
(partie) cultures

13 13 Sidi-Bou-Rouis Sans titre Grandes 510 Héritiers Slimène Ben Salah Ben Saäd Daïkhi : Ahmed,
(partie) cultures Mohamed, Ibrahim, Tounès, Mabrouka

4 15 Sidi-Bou-Rouis Sans titre Grandes 11049  Saäd Ben Salah Sayari
(partie) cultures

15 16 Sidi-Bou-Rouis Sans titre Grandes 3800 Youssef, Hédi, Abdessatar fils Othman Ben Youssef
(partie) cultures Harbaoui

16 17 Sidi-Bou-Rouis Sans titre Grandes 3800 Héritiers Nasr Ben Zakraoui : Khélifa, Mohamed, Ali
(partie) cultures

17 18 Sidi-Bou-Rouis Sans titre Grandes 800 Héritiers Ali Ben Nasr Harbaoui
(partie) cultures

18 19 Sidi-Bou-Rouis Sans titre Grandes 781 Héritiers Othman Ben Youssef Harbaoui
(partie) cultures

19 . 2 Sidi-Bou-Rouis Sans titre Grandes 508 Héritiers Mekki Ben Belgacem Ben Naouar Harbaoui
(partie) cultures

20 21 Sidi-Bou-Rouis Sans titre Grandes 360 Héritiers Ahmed Ben Naouar Harbaoui
(partie) cultures

21 2 Sidi-Bou-Rouis Sans titre Grandes 143 Héritiers Ahmed Ben Touhami Ben Naouar Harbaoui
(partie) cuhures

Art. 2. — Sont éalement expropriés tous les droits mobiliers ou immobiliers qui grèvent ou pourraient grever les parcelles objet du
présent décret.

Art. 3. — L’expropriation est déclarée urgente.
Art. 4. — Sont incorporées au domaine public des chemins de fer et affectées à la société nationale des chemins de fer, les parcelles de
terrain indiquées dans le tableau ci-dessous et colorées en bleu sur les plans annexés au présent décret.

N° 36 Journal Officiel de la République Tunisienne — 26 mal 1989 875

N° d'ordre N° des parcelles N° du TF.

Superici
npertieie Noms et prénoms

Situation Nature Approximative ms
a effectuer en m2 du présumé propriétaire
il 1 Lakhouet 175076 Grandes 17311 OTD-UCP El Baâth
partie du lot cultures
Dar El Guez
2 2 Lakhouet 175.076 Grandes 21704 OTD-UCP El Baâth
partie du lot cultures
Lakhouet
3 3 Lakhouet 175076 Grandes 13504 OTD-UCP El Baâth
partie du lot cultures
Bir Taïeb
4 4 Lakhouet 175076 Grandes 7452 OTD-UCP El Baâth
partie du lot cultures
Kharrouba
5 14 Sidi-Bou-Rouis Sans titre Oued 3450 Domaine de l'Etat

Art. 5. — Les ministres de l’intérieur, du plan et des finances et du transport sont chargés, chacun en ce qui le concerne, de l’exécution
du présent décret qui sera publié au Journal Officiel de la République tunisienne.

Tunis, le 25 avril 1989.

P. le Président de la République
et par délégation
Le Premier ministre
HEDI BACCOUCHE

LISTE DES AGENTS

À promouvoi

u grade d'ingénicur général

ANNEE 1987

Messeur

Ezxddine Ellouze
Romdhane Khallousi

À promouvoir au grade d'ingénieur

ANNEE 1947

Zouhaïer Garchi

MINISTERE DE LA CULTURE ET DE L'INFORMATION

CESSATION DE FONCTIONS
Par décret n° 89-511 du 18 mai 1989 :

I est mis fin aux fonctions de Monsieur Mohamed Hédi Triki
journaliste principal en sa qualité de chargé de mission auprès du
ministre de la culture et de l'information à compter du 25 avril
1989.

Par décret n° 89-512 du 18 mai 1989 :

Il est mis fin aux fonctions de Monsieur Mohamed Fethi Houidi
en sa qualité de chargé de mission auprès du ministre de la culture
et de l'information pour exercer les fonctions de directeur général

de la radiodiffusion tunisienne, à compter du 25 avril 1989.

876

Joumal Officiel de la République Tunisienne — 26 mai 1989 7

N° 36

MINISTERE DES AFFAIRES SOCIALES

MAJORATION DE SALAIRES

Décret n° 89-513 du 18 mai 1989 portant majoration de
salaires dans les secteurs non agricoles régis par la code du
travall et non couverts par des conventions collectives.

Le Président de la République;

Vu la loi n° 66-27 du Hi avril 1966 portant promulgation du code du travail
et notamment son ar!

Vu le code du travail:

Vu le décret n° 74-493 du 20 avril 1974 instituant la commission nationale
du salaire minimum garanti:

Vu le décret n° 84-424 du 16 avril 1984 complétant le décret n° 83-509 du
4 juin 1983 fixant le salaire minimum interprofessionnel garanti dans les
secteurs non agricoles régis par le code du travail

Vu l'avis de Ia commission nationale du salai
Sur proposition du ministre des affaires sociales:
Va l'avis du tribunal administratif;

Décrète :

minimum garanti,

Article premier. — Dans les activités non agricoles soumises au
code du travail. les salaires de base des travailleurs non régis par
des conventions collectives sectorielles ou par des statuts particu-
liers d'entreprises publiques sont majorés à compter du ler juin
1988, de l'équivalent de 3% de la rémunération servie en 1987.

La rémunération servant de base au calcui de la majoration
prévue par l'alinéa premier du présent article comprend le salaire
de base, l'indemnité complémentaire provisoire, l'indemnité de
transport, la prime de rendement et les gratifications de fin
d'année ainsi que tout autre accessoire de salaire régulièrement
servi à l'ensemble des travailleurs, à l'exclusion des avantages en
nature et des paiements ayant le caractère de remboursement de
frais.

Art. 2. — Les entreprises ayant accordé au titre de l’année 1988
des majorations de salaires inférieures à 3% doivent octroyer un
complément de majoration permettant à chaque salarié de
bénéficier d'une majoration de 3%.

Art. 3. — Le règlement de la majoration prévue à l'article 1er
du présent décret peut être échelonné d'un commun accord entre
les partenaires concernées.

La date limite du règlement de cette majoration est fixée au
30 juin 1989.

Art. 4. — Les salaires de base des travailleurs visés à l’article
ler ci-dessus sont majorés à partir du er janvier 1989 dans les
conditions suivantes :

Régime de travail de 40 Régime de travail de 48

heures per semaine heure par semaine
Catégories

Majoraon  Majoraon Majoration  Majoration

horre  menuele  honire  menuell

ea de Aa4 deAlDa de MAG de à 10

Agents d'exécution milimes 8320 das milimes dan

Agents de maise @ milimes 1040 D GO milims 12,30 D

Cadres P nilimes  1240D 60 milims 1500 D

Pour les agents d'exécution, les augmentations sont modulés par
référence au niveau de qualification, à l'emploi occupé ou au
salaire habituellement perçu avant ‘le ler janvier 1989.

COTE

N° 36

{

Joumal Officiel de la République Tunisienne — 26 mai 1989

Art. 5. — Les majorations à servir aux riés rémunérés à la
tâche, à la pièce ou au rendement € on de l'article 4 du
présent décret sont déterminées par référence au rendement
normal conformément aux usages et normes établis.

Art. 6. — Ne peuvent prétendre au hénéfice des majorations
prévues aux articles Let 4 du présent décret :

a) les manœuvres sans qualification, en début de carrière et

normalement payés au SMIC

b) les salariés ayant bé
de majoration au moins égales:

au titre des ani LO8N et L9KY

) les salariés des entreprises publiques ayant bénéficié des
augmentations de salaires décidées pour le secteur publi

Art. 7. — Les employeurs ayant servi des augmentations de
salaires supérieures à 3% du titre de l'année 1988 peuvent déduire
la différence de la majoration prévue par l'article 4 du présent
décret.

Art. 8. — Les jeunes travailleurs âgés de moins de 1K ans ne
peuvent, en aucun cas. percevoir une augmentation inférieure à
85% des augmentations de salaires mentionnées aux article Ler et 4
du présent décret.

Art. 9. — Les ministres et les secrétaires d'Etat sont chargés.
chacun en ce qui le concerne, de l'exécution du présent décret qui
sera publié au Journal Officiel de la République tunisienne.

Tunis, le 18 mai 1989.

ZINE EL ABIDINE BEN ALI

SALAIRES

Décret n° 89-514 du 18 mai 1989 portant majoration de
salaires minima des ouvriers agricoles autres que ceux
payés au salaire minimum agricole garanti.

Le Président de la République;

Vu la loi n° 66-27 du 30 avril 1966 portant promulgation du code du travail
et notamment son article 3;

Vu le code du travail et notamment ses articles, 3 et 135;

Vu le décret n° 73-247 du 26 mai 1973 relatif à la procédure de fixation des
salaires ct notamiment son article 3:

Vu le décret n° 74-493 du 20 avril 1974 instituant la commission nationale
du salaire minimum garanti:

Vu le décret n° 88-890 du 5 mai 1988 fixant le salaire minimum agricole
granti,

Vu l'avis de la commission nationale du salaire minimum garanti:
Vu l'avis du ministre de l'agriculture;

Sur proposition du ministre des affaires sociales:

Vu l'avis du tribunal administratif:

Décrète :

Article premier. — Les salaires minima par journée de travail

: éffectif des ouvriers agricoles spécialisés et qualifiés sont fixés

comme suit :
2) pour les ouvriers spécialisés à,
#— conducteurs de tracteurs : 3,318 dihats

— autres : 3,248 dinars.

877

b) pour les ouvriers qualifiés :
— tailleurs d'oliviers : 3,517 dinars
— autres : 3.917 dinars.

Art. 2. — Toutes dispositions contraires au présent décret sont
abrogées et notamment l'article 2 du décret susvisée n° 88-890 du
5 mai 1988.

Art 3. — Les ministres ct les suerétaires d'Etat sont chargés.
chacun en ce qui le concerne. de l'exécution du présent décret qui
prend effet à compter du ler janvier 1989 et sera publié au Journal
Officiel de la République tunisienne,

Tunis, le 18 mai 1989.

ZINE EL ABIDINE BEN ALI

Pour la légalisation de la signature : le président de la municipalité

Certifié conforme : le président-directeur général de l'.0.

A VOTRE DISPOSITION

Code

de la Taxe

sur la Valeur Ajoutée

1988

Prix 2D,000

L

A votre disposition :

à l.O.RT., Av. Farhat Hached — 2040 Radès
ou à son bureau de Tunis : 1, rue Hannon.

Frais d'envoi en sus
Journal Officiel

de la République Tunisienne

Bihebdomadaire

Pour les abonnements et achats au numéro s'adresser :

au siège de l’ 1. O. R. T. : : EH
avenue Farhat Hached — Radès Edition originale :

Téléphones : 299.914 0,380 dinar
299.224 Traduction française :

0,500 dinar

[au bureau de Tunis :
1, rue Hannon
Téléphone : 349637

POUR L'ANNEE 1989
En dinars tunisiens

EDITION TRADUCTION EDITION ORIGINALE

originale française et sa traduction

EC En

Les achats s'effectuent exclusivement au comptant, par chèque
ou virement bancaire à l'ordre de :

C. C.P. N° 610-15 à Tunis
S. T.B. Tunis 57 608/8
Arab Tunisian Bank 20 1102 0709 25
8. N.T. Tunis 006 046 w
U. 1. B. Agence À 35 00 70 10 O4
Banque du Sud - Radés 09 40 47 00 103/9
Banque du Sud - Liberté 02 40 47 O0 199/7

